Scott, J. (dissenting):
I dissent. There is no doubt that the general rule is as stated in the prevailing opinion, but like most general rules it is not universally applicable, and should yield to unusual conditions. In the present case a long account must be taken before the court can determine whether plaintiff is entitled to any relief at all, and whether an interlocutory decree should be entered. The reference should, therefore, precede the interlocutory decree, unless it is proposed to establish a new rule of procedure and have two or1 more successive interlocutory decrees in the same action.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.